Case 2:19-cv-06563-RSWL-JPR Document 14 Filed 11/25/20 Page 1 of 2 Page ID #:179



   1
   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT

   9                     CENTRAL DISTRICT OF CALIFORNIA

  10
  11
       KAREN KHELUSHYAN,                        CV 19-06563-RSWL-JPR x
  12
  13                  Plaintiff,                ORDER TO SHOW CAUSE

  14         v.
  15
       MERCEDES-BENZ USA, LLC, a
  16   Limited Liability Company;
       and DOES 1 to 25,
  17
                      Defendants.
  18
  19
  20         Plaintiff Karen Khelushyan (“Plaintiff”) initiated
  21   this Action in state court [1-1] on June 19, 2019.
  22   Defendant Mercedes Benz USA, LLC (“Defendant”) removed
  23   the Action [1] on July 29, 2019.              The Final Pretrial
  24   Conference is set for December 1, 2020, and Plaintiff
  25   has failed to file the required documents in accordance
  26   with Local Rules 16-4, 16-5, 16-6, and 16-7.                  The Court
  27   ORDERS Plaintiff to show cause within twenty (20) days
  28   as to why this matter should not be dismissed for lack
                                            1
Case 2:19-cv-06563-RSWL-JPR Document 14 Filed 11/25/20 Page 2 of 2 Page ID #:180



   1   of prosecution.        In addition, the Court VACATES the
   2   Final Pretrial Conference.
   3
   4   IT IS SO ORDERED.
   5
   6   DATED: November 25, 2020                /s/ Ronald S.W. Lew
                                          _____________________________
                                           HONORABLE RONALD S.W. LEW
   7
                                           Senior U.S. District Judge
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            2
